internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 4-plr-118591-98 date date in re legend grantor corporation trust marital trust family_trust spouse child child child individual individual dear this is in response to your letter of date and prior correspondence in which you requested a ruling concerning the estate and generation- skipping transfer_tax consequences of the provisions of a will and trust corporation is an s_corporation under sec_1361 of the internal_revenue_code a majority of the stock in corporation is owned by grantor his children his siblings and their children grantor owns percent of the stock in and holds a management position with corporation grantor’s children child child and child own collectively less than percent of the stock in corporation and no shareholder owns more than percent of the stock on date grantor executed a will sections first through third of the will provide for specific bequests to members of grantor’s family section plr-118591-98 fourth provides that the residue of grantor’s estate is to be paid to trust a revocable_trust that grantor executed on date and subsequently amended article i of trust provides that during the grantor’s lifetime the trustee is to pay grantor so much or all of the net_income or principal of the trust that grantor directs in writing article iv a of trust provides that if spouse should survive grantor the trustee is to distribute percent of grantor’s stock in corporation to the trustee of a marital trust marital trust to be established under the terms of article vi of trust if spouse does not survive grantor the stock will be distributed under the terms of article iv b article iv b of trust provides that at grantor’s death the trustee is to distribute the remaining stock in corporation to the trustee of a family_trust family_trust to be established under article vii article vi of trust provides the terms under which marital trust is to be administered article vi a provides that upon grantor’s death the trustee is to distribute all of the net_income of the marital trust to spouse in quarterly or more frequent installments during her lifetime article vi b of trust provides that the trustee is to pay to spouse principal of the marital trust that is necessary for her maintenance or support in the manner to which she was accustomed at the time of grantor’s death if the principal of the marital trust consists of stock in company the trustee must consider other resources available to spouse when deciding whether to distribute principal to her article vi c of trust provides that upon the request of spouse the trustee is to convert non-income producing property to income producing property if spouse requests the trustee to convert the stock in corporation held by the marital trust to income producing property the trustee is first to provide each of grantor’s children with the right to purchase the stock at its then fair_market_value as determined by an independent appraisal and under such terms and conditions as would be agreed upon by parties dealing at arms length article vi d of trust provides that upon spouse’s death the trustee is to distribute the income for the period between the date of the last income distribution and the date of spouse’s death free of trust to spouse’s estate in addition the trustee is except to the extent spouse’s will contains a different direction for the payment of death taxes that specifically refer to the marital trust make available from the corpus of the trust to the personal representative of spouse’s estate the amount that the personal representative determines to be equal to the excess of the death taxes that would have become payable by reason of spouse’s death over the death taxes that would plr-118591-98 have become payable by reason of spouse’s death if in the computation thereof there had not been included any part of the property belonging to the marital trust the remaining trust property shall be added to and consolidated with the family_trust article vi g of trust provides that it is grantor’s intent that marital trust shall qualify for the federal estate_tax_marital_deduction and also qualify as a qualified_subchapter_s_trust qsst under sec_1361 under article vi h of trust spouse alone shall have the exclusive authority to vote the stock of corporation held by the marital trust for as long as she serves as a trustee of the marital trust if spouse ceases to serve as trustee then the remaining trustees shall vote the stock of corporation held by marital trust article vii a of trust provides that family_trust shall be administered for the benefit of grantor’s surviving issue all funds distributed to the trustee are to be divided into as many equal shares as there are children of the grantor then living or then deceased leaving surviving issue the trustee shall hold one share for each then living child of grantor article xx b of trust provides that spouse child child and child will be the trustees of the marital trust in the event of the death incapacity or failure to serve of any trustee that trustee shall not be replaced and the remaining trustees shall continue to serve in the capacity grantor has requested a ruling that the corporation stock with which the marital trust will be funded will be qualified_terminable_interest_property and that the marital trust will qualify for the marital_deduction under sec_2056 law and analysis sec_2031 defines the decedent's gross_estate to include the value of all property to the extent provided for in sec_2033 through sec_2033 includes in the decedent's gross_estate the value of all property to the extent of the interest held by the decedent at the time of the decedent's death sec_2056 provides that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides an exception to the general_rule disallowing a marital_deduction for terminable_interest property passing from decedent to a surviving_spouse plr-118591-98 if the property passing to the spouse constitutes qualified_terminable_interest_property qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that in determining if a spouse is entitled to all the income from trust property the rules contained in sec_20_2056_b_-5 apply sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is entitled to all of the income from the entire_interest or a specific_portion of the entire_interest if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust such degree of enjoyment is given only if it was the decedent's intention as manifested by the terms of the trust instrument and the surrounding circumstances that the trust should produce for the surviving_spouse during her life such an income or that the spouse should have such use of the trust property as is consistent with the value of the trust corpus and with its preservation the designation of the spouse as sole income_beneficiary for life of the entire_interest or a specific_portion of the entire_interest will be sufficient to qualify the trust unless the terms of the trust and the surrounding circumstances considered as a whole evidence an intention to deprive the spouse of the requisite degree of enjoyment in determining whether a_trust evidences that intention the treatment required or permitted with respect to individual items must be considered in relation to the entire system provided for the administration of the trust sec_20_2056_b_-5 provides that if the overall effect of a_trust is to give the surviving_spouse such enforceable rights as will preserve to her the requisite degree of enjoyment it is immaterial whether that result is effected by rules specifically stated in the trust instrument or in their absence by the rules for the management of the trust property and allocation of receipts and expenditures supplied by state law sec_20_2056_b_-5 provides that a trustee’s power to retain assets that consist substantially of unproductive property will not disqualify the spouse’s lifetime income_interest if the applicable rules for the trust administration require or permit the spouse to require that the trustee either make the property productive or convert it into productive property within a reasonable_time sec_20_2056_b_-5 provides that the spouse will not be entitled to all the income from the trust if the trust is funded with substantially unproductive property and plr-118591-98 the spouse cannot compel the trustee to either make the property productive or convert the trust assets into productive property in this case grantor owns percent of the stock in corporation section fourth of his will provides that the residue of his estate is to be paid to trust article iv a of trust provides that if spouse should survive grantor percent of grantor’s stock in corporation is to be distributed to marital trust marital trust provides that the trustee is to distribute the net_income of the marital trust to spouse during her lifetime spouse will be a trustee of the trust and vote the stock of corporation if spouse fails to act as trustee the other trustees will vote the stock in corporation furthermore marital trust also provides that if the stock in corporation should become unproductive spouse has the authority to require the trustee to convert the stock into income producing property if spouse requests the trustee to convert the stock into income producing property grantor’s children have the right_of_first_refusal to purchase the stock at its fair_market_value as determined by an independent appraisal and under such terms and conditions as would be agreed upon by parties dealing at arms length this restriction does not prevent the trust from receiving full value for the stock if the stock is sold to the children nor does it restrict the trustees’ ability to sell the stock based on the facts submitted and the representations made we conclude that the corporation stock with which the marital trust will be funded will be qualified_terminable_interest_property and that the marital trust will qualify for the marital_deduction under sec_2056 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries by george masnik plr-118591-98 chief branch enclosure copy for sec_6110 purposes
